DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  it is suggested to amend the limitation “controlling a bending the tube” to read as “controlling a bending of the tube”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a system controller configured for controlling” in claim 4 [corresponding structure is found in paragraph 0040].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
With regards to claim 2, the claim states “the mandrel includes the mandrel head and a mandrel body”, it is unclear if the limitation is intending to set forth an additional mandrel body or if the referring to the mandrel body previously set forth in claim 1. It is further noted that the limitation appears to be repeating recitations set forth in claim 1 since claim 1 previously recites “the bend mandrel comprising a mandrel body and a mandrel head”. 
With regards to claim 20, the claim appears to be missing language therefore the metes and bounds of the claim are unclear, specifically it is unclear what is formed within the bending step.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (CA 2,269,138) in view of Kawamoto et al (US 11,167,335).
In reference to claim 1, Schulze disclose a tube bending system for forming a hairpin tube, the tube bending system comprising 
a supply of lubricant (oil 22) [see pg. 5 line 25],

a bend mandrel, the bend mandrel comprising of
	a mandrel body (14) and a mandrel head (42), the mandrel head being positionable within a length of a tube to be bent, the mandrel body including a downstream end with an orifice configured for injecting lubricant into the tube [see pg. 5 line 29-pg. 6 line 4; figure 3].
Schulze discloses the invention substantially as claimed except for wherein the mandrel head includes an orifice at a downstream end thereof.
However, Kawamoto et al teaches of a bending machine comprising of a bend mandrel (2) having orifices located at a downstream end of the mandrel head (semicircular end) to provide a lubricant to a bending processing portion of an inner surface of a tube in order to reduce resistance generated between the inner surface of the tube and the surface of the mandrel [see figure 1; col. 6 lines 38-44].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bend mandrel of Schulze such that the orifice are located at the end of the mandrel head, as taught by Kawamoto et al, in order to provide a lubricant to the inner surface of the tube prior to contact between the mandrel and the inner surface thereby reducing resistance between the surfaces thereby preventing distortion or cracking from occurring surface the bending operation. 
In reference to claim 2, Schulze further discloses the mandrel head (42) is configured to swivel relative to the mandrel body, as seen in figure 3.
In reference to claim 3, the combination further discloses the mandrel body (Schulze 14) includes a first fluid passage (54), the mandrel head includes a second fluid passage, and a connecting tube extends there between for fluidly connecting the mandrel head and the mandrel body, the mandrel head being configured to swivel about the connecting tube [it is noted that given the teaching of 
In reference to claim 4, Schulze further discloses a system controller for controlling a position of the mandrel disposed within a first end of the tube, the first end being an upstream end,
controlling an injection of a first portion of lubricant from the supply of lubricant into the tube through the mandrel head, 
controlling motion of the mandrel so that the mandrel advances into the tube toward a second end of the tube, the second end being a downstream end to thereby position the mandrel head at a bend zone in the tube, and
controlling a bending of the tube about the mandrel head to form the hairpin, and 
controlling a retraction of the mandrel from the tube [see pg. 6 lines 22-24; bending apparatus control unit controls the bending process within entails the supplying of lubricant, air and movement of the bend mandrel therefore the system controller is configured for performing the claimed controlling].
In reference to claim 5, the combination further discloses the controller being further configured for controlling an injection of a first portion of atomizing medium (air) into the tube from the mandrel head before controlling the bending of the tube.
In reference to claim 6, the combination further discloses the controller being further configured for controlling the injection of the first portion of atomizing medium while controlling the advancement of the mandrel into the tube [it is noted that the atomizing medium and lubricant are combined and injected simultaneously]. 
In reference to claim 7, the combination further discloses the controller being further configured for controlling an injection of a second portion of lubricant into the tube through the mandrel head prior to controlling the bending of the tube and prior to controlling the retraction of the mandrel.
In reference to claim 8, the combination further discloses the controller being further configured for controlling an injection of a second portion of atomizing medium into the tube through the mandrel head after controlling the injection of the second portion of lubricant into the tube and prior to controlling the retraction of the mandrel [Kawamoto et al further teaches the lubricant can be supplied intermittently during the bending process]. 
In reference to claim 9, the combination further discloses the controller being further configured for controlling the advancement and retraction of the mandrel by controlling a movement of the mandrel so that the mandrel moves relative to the tube.
In reference to claim 10, Schulze discloses a method of forming a hairpin tube, the method comprising 
positioning a mandrel head (42) of a mandrel within a first end of a tube, the first end being an upstream end of the tube, 
injection a first portion of lubricant axially into the tube through a mandrel body [see pg. 6 lines 2-4],
advancing the mandrel into the tube toward a second end of the tube, the second end being a downstream end, to thereby position the mandrel head at a bend zone in the tube, and
bending the tube about the mandrel head to form the hairpin [see pg. 5 line28-pg. 65 line 24].
Schulze discloses the invention substantially as claimed except for wherein the lubricant is supplied to the tube through the mandrel head.
However, Kawamoto et al teaches of a bending machine comprising of a bend mandrel (2) having orifices located at a downstream end of the mandrel head (semicircular end) to provide a lubricant to a bending processing portion of an inner surface of a tube in order to reduce resistance generated between the inner surface of the tube and the surface of the mandrel [see figure 1; col. 6 lines 38-44].

In reference to claim 11, Schulze further discloses controlling motion of the mandrel so that the mandrel is retracted from the tube [see pg. 6 lines 22-24; bending apparatus control unit controls the bending process].
In reference to claim 12, Schulze further discloses injecting a first portion of atomizing medium (air) into the tube from the mandrel body before bending the tube [it is noted the atomizing medium and lubricant are combined and injected into the tube together prior to bending]. Therefore the combination further discloses injecting a first portion of atomizing medium into the tube from the mandrel head before bending the tube. 
In reference to claim 13, the combination further discloses injecting the first portion of atomizing medium into the tube after injecting the first portion of lubricant into the tube.
In reference to claim 14, Kawamoto et al teaches of injecting the lubricant while advancing the mandrel to the bend zone in order to prevent any resistance during advancement between the mandrel and the inner surface of the tube. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schulze to provide a continuous supply of lubricant and atomizing medium to the inner surface of the tube while advancing the mandrel to the bend zone in order to reduce resistance between the mandrel and the inner surface of the tube. 
In reference to claims 15-17, Kawamoto et al further teaches that the injection of lubricant through the mandrel head can be continuous, prior to bending or intermittently during the bending process [see col. 6lines 19-29]. 
Therefore it would have been obvious to one having ordinary skill in the art to intermittently supply the lubricant and atomizing medium into the tube in order to coat the bend zone during movement of the mandrel [it is noted that the intermittent process would inject a number of portions of the tube as the mandrel advances therein].
In reference to claim 18, Schulze further discloses advancing and retracting the mandrel includes moving the mandrel and holding stationary the tube.
In reference to claim 19, the combination further discloses clamping opposing ends of the tube when bending the tube.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725